PER CURIAM.
This is an appeal from a final order of the Public Employees Relations Commission upholding the appellant’s ten-day suspension from work as a Department of Corrections probation officer for failure to follow instructions. The hearing officer recommended that the appellant' be reprimanded for performing substandard work, but found that the appellant could not be disciplined for failure to follow instructions because the instructions at issue had been given by a person'who lacked any supervisory authority. The hearing officer’s finding as to the absence of supervisory authority should not have been rejected as it was legally correct and supported by competent substantial evidence. For these reasons, we reverse the final order of the commission with instrue-tions to accept the hearing officer’s findings of fact and conclusions of law.
Reversed.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.